 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          THE HUMAN RIGHTS DEFENSE                      CASE NO. C18-1442JLR
            CENTER,
11                                                        ORDER GRANTING
                                 Plaintiff,               STIPULATED MOTION AND
12                 v.                                     FINDING GOOD CAUSE TO
                                                          VACATE A PRIOR ORDER AND
13                                                        TO DELAY ISSUING A
            U.S. DEPARTMENT OF HEALTH                     SCHEDULING ORDER
14          AND HUMAN SERVICES, et al.,

15                               Defendants.

16          Before the court is the parties’ stipulated motion asking the court to vacate the
17   deadlines set forth in its November 2, 2018, order setting a schedule for the parties’
18   Federal Rule of Civil Procedure 26(f) conference, initial disclosures, and submission of a
19   joint status report. (Stip. Mot. (Dkt # 15); see also 11/2/18 Order (Dkt. # 14).) Based on
20   the parties’ submission, the court (1) GRANTS their motion (Dkt. # 15); (2) FINDS good
21   cause to vacate its November 2, 2018, order (Dkt. # 14) and to delay the issuance of a
22   scheduling order in this matter, see Fed. R. Civ. P. 16(b)(2) (permitting the court to delay


     ORDER - 1
 1   issuing a scheduling order upon a finding of good cause); Local Rules W.D. Wash. LCR

 2   16(a) (permitting a delay in the submission of a joint status report upon a finding of good

 3   cause); and (3) RELEASES the parties from their initial disclosure requirements under

 4   Rule 26(a)(1) and their discovery plan obligations under Rule 26(f), see Fed. R. Civ. P.

 5   26(a)(1), (f). The court also ORDERS the parties to submit a joint status report as

 6   described in their stipulated motion (Dkt. # 15) no later than January 14, 2019.

 7          Dated this 29th day of November, 2018.

 8

 9                                                    A
                                                      JAMES L. ROBART
10
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
